Exhibit 32.2 Certification Pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code I, Peter B. Hamilton, Chief Financial Officer of Brunswick Corporation, certify that (i) Brunswick Corporation’s report on Form 10-Q/A for the quarterly period ended September 27, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in Brunswick Corporation’s report on Form 10-Q/A for the quarterly period ended September 27, 2008, fairly presents, in all material respects, the financial condition and results of operations of Brunswick Corporation. Date: January 20, 2009 By: /s/PETER B. HAMILTON Peter B. Hamilton Senior Vice President and ChiefFinancial Officer
